476 S.W.2d 671 (1972)
Johnny Logan HICKS, Appellant,
v.
The STATE of Texas, Appellee.
No. 44890.
Court of Criminal Appeals of Texas.
February 23, 1972.
Kenneth Pounds, Hurst, (Court Appointed on Appeal), for appellant.
Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
The offense is robbery with firearms; the punishment, upon a plea of guilty, twenty (20) years.
Appellant's court appointed attorney filed a brief in this Court in which he alleges that he had diligently and conscientiously studied the record on appeal and has concluded that the appeal is wholly frivolous and entirely without merit.
In compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, and Gainous v. State, Tex.Cr.App., 436 S.W.2d 137, counsel has furnished a copy of his brief to appellant and at appellant's request submits his contention that the indictment was "defective, misleading, prejudicial and inflammatory" in that the appellant's name was incorrectly stated on the reverse side of the indictment wherein the clerk is requested to issue subpoenas in the case of the "State of Texas v. Joyce Lee Garcia" instead of appellant. No complaint whatsover is made of any other deficiency in the indictment.
The record reflects that appellant changed his plea from no guilty to guilty during the course of his trial and was duly and properly admonished as to the consequences of such plea. Appellant may not now be heard to complain of an obvious clerical error on the outside of his indictment.
Accordingly, the judgment is affirmed.